DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-28 are pending as originally-filed, and are considered herein.

Specification
	The specification is objected to.
	The first paragraph fails to provide the present status of the parent non-provisional application, in the first paragraph.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 1 be found allowable, claim 2 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 2 limits the protein complex to being associated by way of covalent, or non-covalent, interaction.  These are the only 
Applicant is advised that should claim 4 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 6, markush member (i) limits the “different RBP” to being derived from any bacteriophage or bacteriocin.  These are the only two options for the RBPs, and thus, the claim has the same scope as its parent.
Applicant is advised that should claim 7 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 8, markush member (i) limits the “different RBP” to being derived from any bacteriophage or bacteriocin.  These are the only two options for the RBPs, and thus, the claim has the same scope as its parent.



Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites “an ID domain”.  The term “ID” indicates “interaction domain”.  Thus, the claim recites “[interaction domain] domain”.  Appropriate correction is required.
6 is objected to because of the following informalities:  Claim 6, part (iii), recites “at least 80% identity with insertion site”, while proper English is “at least 80% identity with an insertion site”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “treating a bacterial infection comprising administering to a subject in need of treatment”.  However, the conclusion is simply that the subject has a disease or disorder of a markush.  There is no requirement that the bacterial infection is treated.  Thus, the Artisan would not know if the claim is complete, or not.
	Claim 28 recites “preferably said compound of interest being produced…”.  The specification fails to delineate the circumstances this is preferable.  Thus, it is not clear for what is being claimed.  The Examiner is aware this looks more like a written description rejection, however, the office has instructed the Examiner to reject this language under this part of the statutes.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The claims are drawn to generic interaction domains (e.g., Claim 1).  The same interaction domains are joined with receptor binding proteins, derived from bacteriophages (e.g., Claim 1).  These RBP-ID proteins are associated to form a multi-subunit protein complex (e.g., Claim 1).  Further, the association may be non-covalent, or covalent (e.g., Claim 2).  E.g., Claim 3, indicates that these RBPs may be chimeric.
	The specification describes that “An interaction domain is a polypeptide whose function mediates the association of one biological molecule, e.g., a protein, to another molecule.  As a non limitating [SP?] example, the biological molecule can be a protein, a part of a protein, a carbohydrate, a lipid and a nucleic acid.” (Paragraph 65.)  Further, the IDs may be naturally occurring bacteriophage IDs, derived from non-bacteriophage polypeptides, or derived recombinantly (Paragraph 66).  The Examples demonstrate several IDs, covalently linked to the the N-terminal side of the C-terminal RBP.  When the ID’s N-terminus is also shown, covalently linked to the C-terminal side of the N-terminal portion of the then-chimeric RBP.
	The problem with this is that the N-terminus is shown to mediate the function of binding to the bacteriophage, to provide for the binding to the rest of the bacteriophage, while the C-terminus provides for the actual bacteria-binding function (e.g., Figure 7A).  Additional embodiments demonstrate the poly-C-terminal RBP binding, providing for a wider range of bacteria types to be bound (e.g., Figure 9).
	From this, we see that the N-terminal portion must bind to the rest of the bacteriophage, while also providing binding to the C-terminal binding portion, through its interaction domain; and we see that the C-terminal RBP protein providing bacteriophage binding, has an interaction domain for the other one.
	The specification utilizes known and discovered IDs from bacteriophages that bind to each other.
	Here, it is argued that if the ID is located in a non-natural position of the N-terminal portion, it should be located at the C-terminus, as the N-terminal mediates binding to the bacteriophage, and for the C-terminal portion, it must be located on the N-terminus of such, as the C-terminal portion mediates binding to the bacteria species.  Lastly, if the IDs are non-covalently bound, they bind to the C-terminal and N-terminal portions, and would interfere with the actions of these portions.
	To wit, (i) if the IDs non-covalently bind to the portions, they may cover the regions necessary for the binding of the bacteriophage or the bacteria, depending on which portion; (ii) if they are covalently bound to the regions which provide interactions with the bacteria or bacteriophage, they would also stop the actions with the same.
	Applicant only provides a few examples of these, in each case covalently bound to the C-terminus of the N-terminal RBP region, or the N-terminus of the C-terminal side of the RBP.  However, there exist approximately 1031 bacteriophage types (e.g., Author(s) unknown, https://en.wikipedia.org/wiki/Bacteriophage, Wikimedia Foundation, Inc., San Fransisco, CA, downloaded 11/5/2020, 16 pages as printed).  Given this, and the limited description in the specification and art, it is not known which bacterial RBPs could be utilized, to provide RBP fusions that will bind for IDs present at regions other than the C-terminus of the N-terminal portion, or the N-terminus of the C-terminal portion of these RBPs, to provide altered specificity to the particular bacteriophages.
	Thus, the Artisan would not have understood Applicant to have been in possession of the N-terminally bound IDs, covalent or non-covalent, for the N-terminal region, and would not have understood Applicant to have been in possession of c-terminally-bound, covalent or non-covalent, to the C-terminal portion of the RBP portions.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 13, 14, 24 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golomidova, et al. (2016) “Branched Lateral Tail Fiber Organization in T5-like Bacteriophages DT57C and DT571/2 is revealed by Genetic and Functional analyses”, Viruses, 8(26): 1-21
	Claim 1: As admitted by Applicant in their specification, this article provides a phage that has 4 stfs that form a tetrameric structure attaching to each other, through an interaction domain (e.g., Applicant’s specification, paragraph 215, and Figure 7A).  Such is confirmed in Golomidova (e.g., Conclusion).  The “engineered” limitation may be considered here to have been “engineered” by natural selection.
	Claim 2: the associations are non-covalent.
	Claim 13: the bacteriophage is described.
	Claim 14: the bacteriophage is described.
	Claim 24: the nucleic acid the dsDNA of the phage.
	Claim 26: the composition is in a water/buffer.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729.  The examiner can normally be reached on M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633